Citation Nr: 0918002	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected residuals of a right tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1989 to December 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2007, the Board remanded this claim for 
additional development.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 10 
percent for his service-connected residuals of a right tibia 
and fibula fracture.  

The Veteran is currently in receipt of a 10 percent 
evaluation for his service-connected residuals of a right 
tibia and fibula fracture, based upon malunion of the tibia 
and fibula with a slight knee or ankle disability under 
diagnostic code 5262.  In addition to a slight knee or ankle 
disability, however, the record reflects that the Veteran's 
residuals of a right tibia and fibula fracture disability is 
productive of a decreased calf size, mild intermittent 
paresthesia to the upper pretibial region, hyperpigmentation, 
and chronic, intermittent tenderness to the surgical area.  
The 10 percent rating currently in effect does not take into 
consideration these additional disabilities.

VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  During the VA examination in October 2008, the 
examiner did not fully discuss the nerve impairment and scar 
disabilities related to the service-connected injury.  The 
Board finds that an additional examination, taking into 
consideration the severity of these associated disabilities, 
is necessary, in order to determine if the Veteran is 
eligible to receive separate ratings for his scar or any 
neurological disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the appropriate 
examination to determine which nerves, 
if any, are affected by the Veteran's 
disability.  The examiner should 
identify and completely describe all 
current symptomatology, including 
specific measurements of the Veteran's 
lower extremities in order to allow 
evaluation under diagnostic code 5275.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of 
criteria noted in 38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves 
Schedule of Ratings (2008).  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

2.  Afford the Veteran an examination 
for his right tibia and fibula surgical 
scar.  The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of criteria described 
in 38 C.F.R. § 4.118, Diagnostic Codes 
7802 - 7805 (2008).  The pertinent 
rating criteria must be provided to the 
examiner.  Include measurements and 
descriptions of the Veteran's scars.  
All indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail, 
including any limitation of function 
caused by the scar.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  

4.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to 
the Veteran a supplemental statement of 
the case, and afford the appropriate 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


